 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4
   Attorney for:
 5 EUGENE ORTEGA

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                           CASE NO. 18CR0080 JAM
10
                                   Plaintiff,            STIPULATION TO CONTINUE J&S TO
11                                                       JULY 14, 2020, AT 9:15 A.M. AND RESET
     EUGENE ORTEGA,                                      BRIEFING SCHEDULE
12                                 Defendant

13
                                                  STIPULATION
14
            Plaintiff United States of America, by and through its counsel of record, and Eugene Ortega, by
15
     and through his Counsel of record, Dina Santos hereby stipulate to continue the date for J&S and reset
16
     the briefing schedule. All Counsel stipulate to the revised schedule:
17
            Judgment and Sentencing Date:                        July 14, 2020 at 9:15 a.m.
18
            Motion for Correction of the Presentence Report shall be filed with the Court and served on the
19
            Probation Officer and opposing counsel no later than: July 7, 2019
20

21
            Final PSR:                                           June 23, 2020
22

23
            Counsel's written objections to the Presentence Report shall be delivered to the Probation Officer
24
            and opposing counsel no later than:                  June 16, 2020
25

26
            Draft Report due:                                    June 2, 2020
27

28
                                                         1
 1

 2         IT IS SO STIPULATED.

 3

 4 Dated: March 30, 2020                           McGregor Scott
                                                   United States Attorney
 5

 6                                                 /s/ Justin Lee
                                                   JUSTIN LEE
 7                                                 Assistant United States Attorney

 8
     Dated: March 30, 2020                         /s/ Dina L. Santos
 9                                                 DINA SANTOS, ESQ.
                                                   Attorney for EUGENE ORTEGA
10

11
                                            ORDER
12
           IT IS SO FOUND AND ORDERED this 30th day of March, 2020
13
                                                       /s/ John A. Mendez
14

15                                                 HON. JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
